           Case 5:21-cv-00720-CLS Document 2 Filed 05/24/21 Page 1 of 1             FILED
                                                                           2021 May-25 AM 09:17
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

Christina Ford,                       )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )    No.
                                      )
Persolve, LLC, a/k/a Account          )
Resolution Associates, a Delaware     )
limited liability company,            )
                                      )
                   Defendant.         ) PLAINTIFF DEMANDS
                                      )    TRIAL BY JURY
                                      )

                          REQUEST FOR SERVICE BY
                             CERTIFIED MAIL

      Please serve Defendant, Persolve, LLC, a/k/a Account Resolution

Associates, a Delaware limited liability company, by certified mail pursuant to

Alabama Rules of Civil Procedure 4(i)(2) and Federal Rules of Civil Procedure

4(e)(1).

                                           /s/Ronald C. Sykstus
                                           Ronald C. Sykstus
                                           Attorney for Plaintiff
OF COUNSEL:

Bond, Botes, Sykstus, Tanner
     & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com
